Title: To James Madison from Edward Carrington, 1 April 1790
From: Carrington, Edward
To: Madison, James


My dear Sir,Richmond Apl. 1. 1790
I will thank you to inform me whether it is likely that any thing will be done this session of Congress for establishing the emoluments of the Marshals office. This becomes an interesting question to those who must from duty be in Situations to incur expense, or hazard a neglect of duty by remaining where it will not be expensive. There was a temporary provision made at the last session by a reference to the allowances of the States—this may probably do for the admiralty business, because the labour of conducting it under the State Government was nearly the same as occurs under that of the United States, and the fees were adapted to it. But as to the Civil business the case will be intirely different. For instance the Sherif of a County serves a Writ for 3/9. This for the State business is sufficient, because his service is confined within a small district & he has many things to execute, besides that the Collection of the Revenue is always in his hands: When Writs and other process are to issue under the Federal Govt. they will be but few and will require the service of the Marshal in various directions and at great distances. A sufficient quantity of business will not be found in any reasonable space to be formed into a district for the employment of a local deputy, the consequence must be that the Marshal will have to provide for the execution of every process by a hand who must in many instances ride a Number of days to serve a single process & the compensation will not even feed his Horse. I just mention this as the present State of the case, without presuming to say what establishment ought to be made. As soon as the Circuit Court has sat at Charlottesville, established rules, & furnished a Seal, several Writs will issue, which have already been applied for. They will run into several distant parts of the State, and I am satisfied, cannot be executed for many times the compensation the present Laws authorise. A moments reflection upon this circumstance must convince every Gentleman that something must shortly be done to support the office if it is to be continued. I am well satisfied from the view that I can now take of the business that no fees that it will be reasonable to charge upon the Suitors will be sufficient to sustain the office. Many other things must be made incidental to it, or Sallaries must be given. I suppose some calculation has been made of considerable profits from the admiralty business—there has not however been a Single Seizure in Virginia—I am led to trouble you on this subject from the situation of the affair, and seeing that the session is somewhat advanced, and nothing yet said about it. I trust that your own view of the subject, and your acquaintance with me will exempt me in your mind from any charge of a disposition to be dissatisfied. I am with great sincerity & truth yr Freind & Hl St.
Ed Carrington
